Case: 12-14908   Date Filed: 06/21/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14908
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:11-cr-00099-RWS-ECS-1



UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,


                                    versus


KEVIN JERARD CONARD,
a.k.a. Jabril Battle,
a.k.a. Kevin G Conrad,
a.k.a. Neal Joppson,
a.k.a. Gebrael Den Atun El,
a.k.a. G.D. Atun,


                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (June 21, 2013)
              Case: 12-14908     Date Filed: 06/21/2013   Page: 2 of 2


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:

      Robert Alan Glickman, appointed counsel for Kevin Jerard Conard, in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Conard’s conviction and

sentence are AFFIRMED.




                                          2